Citation Nr: 1821175	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-42 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for a left knee scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In December 2017, the Veteran testified before the Board in a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record and has been reviewed.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted for the issue on appeal. 

First, the record indicates that the Veteran has received disability benefits from the Social Security Administration (SSA).  The AOJ should attempt to include in the claims file any outstanding SSA records pertaining to any disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The record indicates that SSA has provided certain evidence to VA.  However, it appears that medical evidence pertaining to the Veteran's claim for SSA benefits, and decision(s) regarding his claim, have not been included in the claims file.  

Second, the Veteran should be provided a new VA compensation examination into his higher initial rating claim for scar disability.  In his December 2017 Board hearing, the Veteran indicated that his scar may have worsened since the most recent VA examination into the claim over five years ago in November 2012.  As such, a new exam should be provided.  See Green v. Derwinski, 1 Vet. App. 121 (1991).
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any outstanding VA treatment records, the most recent of which in the claims file are dated in January 2013.  All records/responses received must be associated with the electronic claims file. 

2.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.  If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

3.  After the development requested above has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his left knee scar.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  In assessing the severity of the disorder, the examiner should comment on the size and depth of the scar, whether it is painful and/or unstable, and whether it limits in any way the motion and/or function of the left knee.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the October 2014 Statement of the Case (SOC) should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




